Per Curiam,
What the Commonwealth would collect from the Dupont Land Company is a tax on mortgages and accompanying bonds given by the company’s grantor to various mortgagees. In each of the deeds to it for the lands so encumbered by him there is a stipulation that it “assumes and agrees to' pay” the principal and interest of the mortgage indebtedness. The learned president judge of the court below clearly demonstrates that this stipulation in the deeds accepted by the company did not make the mortgages for which the respective properties were encumbered indebtedness of the company within the contemplation of the Act of June 30,1885, P. L. 193, and the judgment is affirmed on the opinion directing it to be entered.